Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/21 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 12, 16-18, 20, 26, 27, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adkins et al.(2014/0066536) in view of Sasaki et al.(2013/0059936).
Adkins et al. discloses preparations of polyurethane foams via reaction of polyisocyanates as claimed, polymer polyols having functionality, molecular weight, solid content, ethylene oxide contents, and viscosity make-ups as claimed, including claims 26, 27, 29 and 30, that are formed in the presence of 
Adkins et al. differs from applicants’ claims in that it does not specifically require the selection of t-amylperoxypivalate as its free radical initiator.  However, as pointed above Adkins et al. does identify its selection to be among preferred initiators for the practice of their invention (paragraph [0051]).   Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the t-amylperoxypivalate initiator of Adkins et al. as an initiator in the preparations of Adkins et al. for the purpose of imparting its recognized free radical initiating effects in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
Adkins et al. differs from applicants’ claims in that it does not specify formation of flexible foams, including through utilization of chain extenders and/or crosslinkers and NCO Index values as claimed.  However, Sasaki et al. discloses formation of flexible polyurethane foams formed through using polymer polyols, as well as the missing chain extenders and/or crosslinkers and NCO Index values of Adkins et al.’s disclosure to be well known for purposes of achieving acceptably formed flexible polyurethane foams (see abstract, paragraphs [0047]-[0106], Examples, Tables and claims).  Accordingly, it would have been obvious for one having ordinary skill in the art to have formed the foams disclosed 
As to difference between Adkins et al. and claims that may be evident through utilization of DMC catalyst in forming the base polyol of the polymer polyol.  Sasaki et al. discloses DMC catalysts to be well known catalysts in forming polyols as base polyols in polymer polyols of overlapping make-up with those of Adkins et al. (paragraphs [0047]-[0106].  Accordingly, it would have been obvious for one having ordinary skill in the art to have formed base polyols for use in the preparations of Adkins et al. in the manner provided for by Sasaki et al., utilizing DMC catalysts, for the purpose of achieving acceptably produced base polyol in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

	Applicant’s arguments have been considered. However, they are unpersuasive.
	The following previous arguments are maintained as being still relevant here: 
	Applicants do not identify non-obvious distinction in their invention that is supported by limitation in the claims.  Further, as to applicants' discussion of results and problems solved, it is held that teachings may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).[see also MPEP 2144 IV.]. “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) [see also MPEP 2145 II.]. Applicants’ have not related their recitations of the claims to distinguishable limitations over the teachings and fair suggestions of the above cited combination of the prior art. Further, they have not established showings of new or unexpected results attributable to the invention of the claims that are commensurate in scope with the scope of the claims as they currently stand.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, any appropriate showing of new or unexpected results must necessarily be demonstrated to be commensurate in scope with the scope of the claims as they currently stand defined.

As to latest arguments on reply, it is held and maintained, based on the current preponderant evidence of record, that the selection of t-amylperoxypivalate from that which is provided through paragraph [0051] of Adkins et al. in its combination with Sasaki et al. would have been obvious.  It is not seen or agreed that the facts of the holding of MPEP 2144.05(III)(D) referred to at page 9 of the instant response correlate with the facts of the instant situation, and applicants have not made any fact based arguments that establish the asserted parallels.  In the situation here Adkins et al. is merely reciting preferred free radical initiators for the practice of their invention and t-amylperoxypivalate is listed as one of those preferred selections.  In the instant case the number of species is not seen to derogate from the position of obviousness.  Further, there is nothing seen so disparate between these selections of preferred initiators. They are merely enumerated as members of several classes of materials that perform the similar function of providing free radical initiation.  Moreover, the current obviousness situation is not one of optimization but rather one of picking a member from a list of preferred members for a specific function, and in the instant case obviousness is maintained to be evident and has not been refuted in fact.
As to applicants’ arguments concerning results, the following are held to apply:


Unexpected properties must be more significant than expected properties to rebut a prima facie case of obviousness. In re Nolan 193 USPQ 641 CCPA 1977. 
Obviousness does not require absolute predictability. In re Miegel 159 USPQ 716. 
Since unexpected results are by definition unpredictable, evidence presented in comparative showings must be clear and convincing. In re Lohr 137 USPQ 548.
In determining patentability, the weight of the actual evidence of unobviousness presented must be balanced against the weight of obviousness of record. In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; In re Beattie, 24 USPQ 2d 1040.

Claims Must be Commensurate With Showings:
Evidence of superiority must pertain to the full extent of the subject matter being claimed. In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. Further, a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ 288. See also In re Kulling, 14 USPQ 2d 1056.

Applicants have not sufficiently demonstrated unexpected results for free radical initiator selection of their claims.  Particularly, have not demonstrated their results to be clearly and convincingly unexpected or more significant than being secondary in nature.  More to the first point but also applicable to the second, applicants are asserting an unexpected result that is ambiguously defined with no criteria for how it is determined being set forth by applicants’ supporting disclosure.  There is no means for determining the significance of the results of record based on the current evidence of record 
Further, based on the current preponderant evidence of record, it is seen that applicants’ have not demonstrated their showings to be commensurate in scope with the scope of combinations now claimed.  Based on the current evidence of record, it is not seen that the current comparative showing are sufficiently reflective of the range of materials and associated amounts currently encompassed by the limitations of the claims as they currently stand.  Moreover, the inadequacies pointed to in determining the significance of the showings of results of record further obfuscate any determination of the sufficiency of the results in this regard as well. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/JOHN M COONEY/                Primary Examiner, Art Unit 1765